Title: From George Washington to Brigadier General Nathaniel Heard, 6 June 1777
From: Washington, George
To: Heard, Nathaniel



Sir
Camp at Middle Brook 6th June 1777

I this morning received your favor of yesterday Inclosed I send you General Orders which as far as they apply are to be strictly attended to—As to the Tea you mention it is to be sent to the Quarter Master General for the use of the Army—it will be well enough to have the two Teams with their contents sold & the Amot divided amongst the Captors in which number the whole detachment is to be considerd though not immediately with the party—The spirit & intention of the Orders are that whenever a party behaves with Bravery & run the risque in taking any thing belonging to the Enemy—the Booty so taken shall be divided amongst them. Yrs &[ca]

G.W.

